Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  April 26, 2018                                                                   Stephen J. Markman,
                                                                                              Chief Justice

  157047                                                                                 Brian K. Zahra
  157049                                                                         Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                   Richard H. Bernstein
                                                                                        Kurtis T. Wilder
  NICHOLAS DAVID BURNETT,                                                         Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                     Justices

  v                                                      SC: 157047
                                                         COA: 338618
                                                         Genesee CC: 14-312262-DP
  TRACY LYNN AHOLA,
           Defendant-Appellee,
  and
  DEREK AHOLA,
             Defendant-Appellant.
  _________________________________________/
  NICHOLAS DAVID BURNETT,
           Plaintiff-Appellee,
  v                                                      SC: 157049
                                                         COA: 338618
                                                         Genesee CC: 14-312262-DP
  TRACY LYNN AHOLA,
           Defendant-Appellant,
  and
  DEREK AHOLA,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the applications for leave to appeal the December 7, 2017
  judgment of the Court of Appeals are considered. Pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE parts B.II. and B.III. of the Court of Appeals
  judgment and we REMAND this case to that court for further consideration. We express
  no opinion on the lower courts’ waiver analysis; however, given the unusual facts of this
  case, we believe the lower courts should address the defendants’ remaining arguments.
  Therefore, on remand, while retaining jurisdiction, the Court of Appeals shall remand this
  case to the Genesee Circuit Court for further consideration. The trial court shall: (1)
  determine whether the defendants should be estopped from arguing that the plaintiff
  committed intrinsic fraud or fraud on the court during the proceedings under the
                                                                                                               2

Revocation of Paternity Act (ROPA), MCL 722.1431 et seq., given the entry into or
failure to object to custody and parenting time orders with knowledge that the ROPA
judgment was obtained through intrinsic fraud or fraud on the court; (2) conduct an
evidentiary hearing to determine whether the plaintiff committed intrinsic fraud or fraud
on the court during the ROPA proceedings; and (3) if so, determine to what, if any,
remedy the defendants are entitled. At the conclusion of the hearing, the trial court shall
forward the record and its findings to the Court of Appeals, which shall then rule on these
issues.

       On remand, the Genesee Circuit Court and the Court of Appeals are DIRECTED
to expedite their consideration and resolution of this case.

      We do not retain jurisdiction.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 26, 2018
       d0419t
                                                                             Clerk